


109 HR 6349 IH: To establish within the Department of Homeland Security

U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6349
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2006
			Mr. Barton of Texas
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish within the Department of Homeland Security
		  an Office of Emergency Communications that will carry out the department’s
		  responsibilities related to emergency communications.
	
	
		1.Emergency
			 Communications
			(a)Short
			 TitleThis Act may be cited as the 21st Century Emergency
			 Communications Act of 2006.
			(b)In
			 GeneralThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by adding at the end the following new title:
				
					XVIIIEMERGENCY
				COMMUNICATIONS
						1801.Office of
				Emergency Communications
							(a)In
				GeneralThere is established in the Department an Office of
				Emergency Communications.
							(b)DirectorThe
				head of the office shall be the Director for Emergency Communications. The
				Director shall report to the Assistant Secretary for Cybersecurity and
				Communications.
							(c)ResponsibilitiesThe
				Director for Emergency Communications shall—
								(1)assist the
				Secretary in developing and implementing the program described in section
				7303(a)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6
				U.S.C. 194(a)(1)), except as provided in section 314;
								(2)administer the
				Department’s responsibilities and authorities relating to the SAFECOM Program,
				excluding elements related to research, development, testing, and evaluation
				and standards;
								(3)administer the
				Department’s responsibilities and authorities relating to the Integrated
				Wireless Network program;
								(4)conduct extensive,
				nationwide outreach to support and promote the ability of emergency response
				providers and relevant government officials to continue to communicate in the
				event of natural disasters, acts of terrorism, and other man-made
				disasters;
								(5)conduct extensive,
				nationwide outreach and foster the development of interoperable emergency
				communications capabilities by State, regional, local, and tribal governments
				and public safety agencies, and by regional consortia thereof;
								(6)provide technical
				assistance to State, regional, local, and tribal government officials with
				respect to use of interoperable emergency communications capabilities;
								(7)coordinate with
				the Regional Administrators regarding the activities of Regional Emergency
				Communications Coordination Working Groups under section 1805;
								(8)promote the
				development of standard operating procedures and best practices with respect to
				use of interoperable emergency communications capabilities for incident
				response, and facilitate the sharing of information on such best practices for
				achieving, maintaining, and enhancing interoperable emergency communications
				capabilities for such response;
								(9)coordinate, in
				cooperation with the National Communications System, the establishment of a
				national response capability with initial and ongoing planning, implementation,
				and training for the deployment of communications equipment for relevant State,
				local, and tribal governments and emergency response providers in the event of
				a catastrophic loss of local and regional emergency communications
				services;
								(10)assist the
				President, the National Security Council, the Homeland Security Council, and
				the Director of the Office of Management and Budget in ensuring the continued
				operation of the telecommunications functions and responsibilities of the
				Federal Government, excluding spectrum management;
								(11)establish, in
				coordination with the Director of the Office for Interoperability and
				Compatibility, requirements for interoperable emergency communications
				capabilities, which shall be nonproprietary where standards for such
				capabilities exist, for all public safety radio and data communications systems
				and equipment purchased using homeland security assistance administered by the
				Department, excluding any alert and warning device, technology, or
				system;
								(12)review, in
				consultation with the Assistant Secretary for Grants and Training, all
				interoperable emergency communications plans of Federal, State, local, and
				tribal governments, including Statewide and tactical interoperability plans,
				developed pursuant to homeland security assistance administered by the
				Department, but excluding spectrum allocation and management related to such
				plans;
								(13)develop and
				update periodically, as appropriate, a National Emergency Communications Plan
				under section 1802;
								(14)perform such other
				duties of the Department necessary to support and promote the ability of
				emergency response providers and relevant government officials to continue to
				communicate in the event of natural disasters, acts of terrorism, and other
				man-made disasters; and
								(15)perform other
				duties of the Department necessary to achieve the goal of and maintain and
				enhance interoperable emergency communications capabilities.
								(d)Performance of
				Previously Transferred FunctionsThe Secretary shall transfer to,
				and administer through, the Director for Emergency Communications the following
				programs and responsibilities:
								(1)The SAFECOM
				Program, excluding elements related to research, development, testing, and
				evaluation and standards.
								(2)The
				responsibilities of the Chief Information Officer related to the implementation
				of the Integrated Wireless Network.
								(3)The Interoperable
				Communications Technical Assistance Program.
								(e)CoordinationThe
				Director for Emergency Communications shall coordinate—
								(1)as appropriate,
				with the Director of the Office for Interoperability and Compatibility with
				respect to the responsibilities described in section 314; and
								(2)with the
				Administrator of the Federal Emergency Management Agency with respect to the
				responsibilities described in this title.
								(f)Sufficiency of
				Resources Plan
								(1)ReportNot
				later than 120 days after the date of enactment of this section, the Secretary
				shall submit to Congress a report on the resources and staff necessary to carry
				out fully the responsibilities under this title.
								(2)Comptroller
				general reviewThe Comptroller General shall review the validity
				of the report submitted by the Secretary under paragraph (1). Not later than 60
				days after the date on which such report is submitted, the Comptroller General
				shall submit to Congress a report containing the findings of such
				review.
								1802.National
				Emergency Communications Plan
							(a)In
				GeneralThe Secretary, acting through the Director for Emergency
				Communications, and in cooperation with the Department of National
				Communications System (as appropriate), shall, in cooperation with State,
				local, and tribal governments, Federal departments and agencies, emergency
				response providers, and the private sector, develop not later than 180 days
				after the completion of the baseline assessment under section 1803, and
				periodically update, a National Emergency Communications Plan to provide
				recommendations regarding how the United States should—
								(1)support and
				promote the ability of emergency response providers and relevant government
				officials to continue to communicate in the event of natural disasters, acts of
				terrorism, and other man-made disasters; and
								(2)ensure,
				accelerate, and attain interoperable emergency communications
				nationwide.
								(b)CoordinationThe
				Emergency Communications Preparedness Center under section 1806 shall
				coordinate the development of the Federal aspects of the National Emergency
				Communications Plan.
							(c)ContentsThe
				National Emergency Communications Plan shall—
								(1)include
				recommendations developed in consultation with the Federal Communications
				Commission and the National Institute of Standards and Technology for a process
				for expediting national voluntary consensus standards for emergency
				communications equipment for the purchase and use by public safety agencies of
				interoperable emergency communications equipment and technologies;
								(2)identify the
				appropriate capabilities necessary for emergency response providers and
				relevant government officials to continue to communicate in the event of
				natural disasters, acts of terrorism, and other man-made disasters;
								(3)identify the
				appropriate interoperable emergency communications capabilities necessary for
				Federal, State, local, and tribal governments in the event of natural
				disasters, acts of terrorism, and other man-made disasters;
								(4)recommend both
				short-term and long-term solutions for ensuring that emergency response
				providers and relevant government officials can continue to communicate in the
				event of natural disasters, acts of terrorism, and other man-made
				disasters;
								(5)recommend both
				short-term and long-term solutions for deploying interoperable emergency
				communications systems for Federal, State, local, and tribal governments
				throughout the Nation, including through the provision of existing and emerging
				technologies;
								(6)identify how
				Federal departments and agencies that respond to natural disasters, acts of
				terrorism, and other man-made disasters can work effectively with State, local,
				and tribal governments, in all States, and with other entities;
								(7)identify obstacles
				to deploying interoperable emergency communications capabilities nationwide and
				recommend short-term and long-term measures to overcome those obstacles,
				including recommendations for multijurisdictional coordination among Federal,
				State, local, and tribal governments;
								(8)recommend goals
				and timeframes for the deployment of emergency, command-level communications
				systems based on new and existing equipment across the United States and
				develop a timetable for the deployment of interoperable emergency
				communications systems nationwide; and
								(9)recommend
				appropriate measures that emergency response providers should employ to ensure
				the continued operation of relevant governmental communications infrastructure
				in the event of natural disasters, acts of terrorism, or other man-made
				disasters.
								1803.Assessments
				and reports
							(a)Baseline
				AssessmentNot later than 1 year after the date of enactment of
				this section and not less than every 5 years thereafter, the Secretary, acting
				through the Director for Emergency Communications, shall conduct an assessment
				of Federal, State, local, and tribal governments that—
								(1)defines the range
				of capabilities needed by emergency response providers and relevant government
				officials to continue to communicate in the event of natural disasters, acts of
				terrorism, and other man-made disasters;
								(2)defines the range
				of interoperable emergency communications capabilities needed for specific
				events;
								(3)assesses the
				current available capabilities to meet such communications needs;
								(4)identifies the gap
				between such current capabilities and defined requirements; and
								(5)includes a
				national interoperable emergency communications inventory to be completed by
				the Secretary of Homeland Security, the Secretary of Commerce, and the Chairman
				of the Federal Communications Commission that—
									(A)identifies for
				each Federal department and agency—
										(i)the channels and
				frequencies used;
										(ii)the nomenclature
				used to refer to each channel or frequency used; and
										(iii)the types of
				communications systems and equipment used; and
										(B)identifies the
				interoperable emergency communications systems in use by public safety agencies
				in the United States.
									(b)Classified
				AnnexThe baseline assessment under this section may include a
				classified annex including information provided under subsection
				(a)(5)(A).
							(c)Savings
				ClauseIn conducting the baseline assessment under this section,
				the Secretary may incorporate findings from assessments conducted before, or
				ongoing on, the date of enactment of this title.
							(d)Progress
				ReportsNot later than one year after the date of enactment of
				this section and biennially thereafter, the Secretary, acting through the
				Director for Emergency Communications, shall submit to Congress a report on the
				progress of the Department in achieving the goals of, and carrying out its
				responsibilities under, this title, including—
								(1)a description of
				the findings of the most recent baseline assessment conducted under subsection
				(a);
								(2)a determination of
				the degree to which interoperable emergency communications capabilities have
				been attained to date and the gaps that remain for interoperability to be
				achieved;
								(3)an evaluation of
				the ability to continue to communicate and to provide and maintain
				interoperable emergency communications by emergency managers, emergency
				response providers, and relevant government officials in the event of—
									(A)natural disasters,
				acts of terrorism, or other man-made disasters, including Incidents of National
				Significance declared by the Secretary under the National Response Plan;
				and
									(B)a catastrophic
				loss of local and regional communications services;
									(4)a list of best
				practices relating to the ability to continue to communicate and to provide and
				maintain interoperable emergency communications in the event of natural
				disasters, acts of terrorism, or other man-made disasters; and
								(5)an evaluation of
				the feasibility and desirability of the Department developing, on its own or in
				conjunction with the Department of Defense, a mobile communications capability,
				modeled on the Army Signal Corps, that could be deployed to support emergency
				communications at the site of natural disasters, acts of terrorism, or other
				man-made disasters.
								1804.Coordination
				of Department Emergency Communications grant programs
							(a)Coordination of
				Grants and Standards ProgramsThe Secretary, acting through the
				Director for Emergency Communications, shall ensure that grant guidelines for
				the use of homeland security assistance administered by the Department relating
				to interoperable emergency communications are coordinated and consistent with
				the goals and recommendations in the National Emergency Communications Plan
				under section 1802.
							(b)Denial of
				Eligibility for Grants
								(1)In
				generalThe Secretary, acting through the Assistant Secretary for
				Grants and Planning, and in consultation with the Director for Emergency
				Communications, may prohibit any State, local, or tribal government from using
				homeland security assistance administered by the Department to achieve,
				maintain, or enhance emergency communications capabilities, if—
									(A)such government
				has not complied with the requirement to submit a Statewide Interoperable
				Communications Plan as required by section 7303(f) of the Intelligence Reform
				and Terrorism Prevention Act of 2004 (6 U.S.C. 194(f));
									(B)such government
				has proposed to upgrade or purchase new equipment or systems that do not meet
				or exceed any applicable national voluntary consensus standards and has not
				provided a reasonable explanation of why such equipment or systems will serve
				the needs of the applicant better than equipment or systems that meet or exceed
				such standards; and
									(C)as of the date
				that is 3 years after the date of the completion of the initial National
				Emergency Communications Plan under section 1802, national voluntary consensus
				standards for interoperable emergency communications capabilities have not been
				developed and promulgated.
									(2)StandardsThe
				Secretary, in coordination with the Federal Communications Commission, the
				National Institute of Standards and Technology, and other Federal departments
				and agencies with responsibility for standards, shall support the development,
				promulgation, and updating as necessary of national voluntary consensus
				standards for interoperable emergency communications.
								1805.Regional
				Emergency Communications coordination
							(a)In
				GeneralThere is established in each Regional Office a Regional
				Emergency Communications Coordination Working Group (in this section referred
				to as an RECC Working Group). Each RECC Working Group shall
				report to the relevant Regional Administrator and coordinate its activities
				with the relevant Regional Advisory Council.
							(b)MembershipEach
				RECC Working Group shall consist of the following:
								(1)Non-federalOrganizations
				representing the interests of the following:
									(A)State
				officials.
									(B)Local government
				officials, including sheriffs.
									(C)State police
				departments.
									(D)Local police
				departments.
									(E)Local fire
				departments.
									(F)Public safety
				answering points (9–1–1 services).
									(G)State emergency
				managers, homeland security directors, or representatives of State
				Administrative Agencies.
									(H)Local emergency
				managers or homeland security directors.
									(I)Other emergency
				response providers as appropriate.
									(2)FederalRepresentatives
				from the Department, the Federal Communications Commission, and other Federal
				departments and agencies with responsibility for coordinating interoperable
				emergency communications with or providing emergency support services to State,
				local, and tribal governments.
								(c)CoordinationEach
				RECC Working Group shall coordinate its activities with the following:
								(1)Communications
				equipment manufacturers and vendors (including broadband data service
				providers).
								(2)Local exchange
				carriers.
								(3)Local broadcast
				media.
								(4)Wireless
				carriers.
								(5)Satellite
				communications services.
								(6)Cable
				operators.
								(7)Hospitals.
								(8)Public utility
				services.
								(9)Emergency
				evacuation transit services.
								(10)Ambulance
				services.
								(11)HAM and amateur
				radio operators.
								(12)Representatives
				from other private sector entities and nongovernmental organizations as the
				Regional Administrator determines appropriate.
								(d)DutiesThe
				duties of each RECC Working Group shall include—
								(1)assessing the
				survivability, sustainability, and interoperability of local emergency
				communications systems to meet the goals of the National Emergency
				Communications Plan;
								(2)reporting annually
				to the relevant Regional Administrator, the Director for Emergency
				Communications, the Chairman of the Federal Communications Commission, and the
				Assistant Secretary for Communications and Information of the Department of
				Commerce on the status of its region in building robust and sustainable
				interoperable voice and data emergency communications networks and, not later
				than 60 days after the completion of the initial National Emergency
				Communications Plan under section 1802, on the progress of the region in
				meeting the goals of such plan;
								(3)ensuring a process
				for the coordination of effective multijurisdictional, multi-agency emergency
				communications networks for use during natural disasters, acts of terrorism,
				and other man-made disasters through the expanded use of emergency management
				and public safety communications mutual aid agreements; and
								(4)coordinating the
				establishment of Federal, State, local, and tribal support services and
				networks designed to address the immediate and critical human needs in
				responding to natural disasters, acts of terrorism, and other man-made
				disasters.
								1806.Emergency
				Communications Preparedness Center
							(a)EstablishmentThere
				is established the Emergency Communications Preparedness Center (in this
				section referred to as the Center).
							(b)OperationThe
				Secretary, the Chairman of the Federal Communications Commission, the Secretary
				of Defense, the Secretary of Commerce, the Attorney General of the United
				States, and the heads of other Federal departments and agencies or their
				designees shall jointly operate the Center in accordance with the Memorandum of
				Understanding entitled, Emergency Communications Preparedness Center
				(ECPC) Charter.
							(c)FunctionsThe
				Center shall—
								(1)serve as the focal
				point for interagency efforts and as a clearinghouse with respect to all
				relevant intergovernmental information to support and promote (including
				specifically by working to avoid duplication, hindrances, and counteractive
				efforts among the participating Federal departments and agencies)—
									(A)the ability of
				emergency response providers and relevant government officials to continue to
				communicate in the event of natural disasters, acts of terrorism, and other
				man-made disasters; and
									(B)interoperable
				emergency communications;
									(2)prepare and submit
				to Congress, on an annual basis, a strategic assessment regarding the
				coordination efforts of Federal departments and agencies to advance—
									(A)the ability of
				emergency response providers and relevant government officials to continue to
				communicate in the event of natural disasters, acts of terrorism, and other
				man-made disasters; and
									(B)interoperable
				emergency communications;
									(3)consider, in
				preparing the strategic assessment under paragraph (2), the goals stated in the
				National Emergency Communications Plan under section 1802; and
								(4)perform such other
				functions as are provided in the Emergency Communications Preparedness Center
				(ECPC) Charter described in subsection (b)(1).
								1807.Urban and
				other high risk area communications capabilities
							(a)In
				GeneralThe Secretary, in consultation with the Chairman of the
				Federal Communications Commission and the Secretary of Defense, and with
				appropriate State, local, and tribal government officials, shall provide
				technical guidance, training, and other assistance, as appropriate, to support
				the rapid establishment of consistent, secure, and effective interoperable
				emergency communications capabilities in the event of an emergency in urban and
				other areas determined by the Secretary to be at consistently high levels of
				risk from natural disasters, acts of terrorism, and other man-made
				disasters.
							(b)Minimum
				CapabilitiesThe interoperable emergency communications
				capabilities established under subsection (a) shall ensure the ability of all
				levels of government, emergency response providers, the private sector, and
				other organizations with emergency response capabilities—
								(1)to communicate
				with each other in the event of an emergency;
								(2)to have
				appropriate and timely access to the Information Sharing Environment described
				in section 1016 of the National Security Intelligence Reform Act of 2004 (6
				U.S.C. 321); and
								(3)to be consistent
				with any applicable State or Urban Area homeland strategy or plan.
								1808.DefinitionIn this title, the term
				interoperable has the meaning given the term interoperable
				communications under section 7303(g)(1) of the Intelligence Reform and
				Terrorism Prevention Act of 2004 (6 U.S.C.
				194(g)(1)).
						.
			(c)Clerical
			 AmendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the
			 following:
				
					
						TITLE XVIII—EMERGENCY
				COMMUNICATIONS
						Sec. 1801. Office for Emergency
				Communications.
						Sec. 1802. National Emergency
				Communications Plan.
						Sec. 1803. Assessments and
				reports.
						Sec. 1804. Coordination of Federal
				emergency communications grant programs.
						Sec. 1805. Regional emergency
				communications coordination.
						Sec. 1806. Emergency Communications
				Preparedness Center.
						Sec. 1807. Urban and other high risk area
				communications capabilities.
						Sec. 1808.
				Definition.
					
					.
			2.Office for
			 Interoperability and Compatibility
			(a)In
			 GeneralTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.) is amended by adding at the end the following:
				
					314.Office for
				Interoperability and Compatibility
						(a)Clarification of
				ResponsibilitiesThe Director of the Office for Interoperability
				and Compatibility shall—
							(1)assist the
				Secretary in developing and implementing the science and technology aspects of
				the program described in subparagraphs (D), (E), (F), and (G) of section
				7303(a)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6
				U.S.C. 194(a)(1));
							(2)in coordination
				with the Federal Communications Commission, the National Institute of Standards
				and Technology, and other Federal departments and agencies with responsibility
				for standards, support the creation of national voluntary consensus standards
				for interoperable emergency communications;
							(3)establish a
				comprehensive research, development, testing, and evaluation program for
				improving interoperable emergency communications;
							(4)establish, in
				coordination with the Director for Emergency Communications, requirements for
				interoperable emergency communications capabilities, which shall be
				nonproprietary where standards for such capabilities exist, for all public
				safety radio and data communications systems and equipment purchased using
				homeland security assistance administered by the Department, excluding any
				alert and warning device, technology, or system;
							(5)carry out the
				Department’s responsibilities and authorities relating to research,
				development, testing, evaluation, or standards-related elements of the SAFECOM
				Program;
							(6)evaluate and
				assess new technology in real-world environments to achieve interoperable
				emergency communications capabilities;
							(7)encourage more
				efficient use of existing resources, including equipment, to achieve
				interoperable emergency communications capabilities;
							(8)test public safety
				communications systems that are less prone to failure, support new nonvoice
				services, use spectrum more efficiently, and cost less than existing
				systems;
							(9)coordinate with
				the private sector to develop solutions to improve emergency communications
				capabilities and achieve interoperable emergency communications capabilities;
				and
							(10)conduct pilot
				projects, in coordination with the Director for Emergency Communications, to
				test and demonstrate technologies, including data and video, that
				enhance—
								(A)the ability of
				emergency response providers and relevant government officials to continue to
				communicate in the event of natural disasters, acts of terrorism, and other
				man-made disasters; and
								(B)interoperable
				emergency communications capabilities.
								(b)CoordinationThe
				Director of the Office for Interoperability and Compatibility shall coordinate
				with the Director for Emergency Communications with respect to the SAFECOM
				program.
						(c)Sufficiency of
				ResourcesThe Secretary shall provide the Office for
				Interoperability and Compatibility the resources and staff necessary to carry
				out the responsibilities under this
				section.
						.
			(b)Clerical
			 AmendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the
			 item relating to section 313 the following:
				
					
						Sec. 314. Office for Interoperability and
				Compatibility.
					
					.
			3.Emergency
			 Communications interoperability research and development
			(a)In
			 GeneralTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.), as amended by this Act, is amended by adding at the end the
			 following:
				
					315.Emergency
				Communications interoperability research and development
						(a)In
				GeneralThe Under Secretary for Science and Technology, acting
				through the Director of the Office for Interoperability and Compatibility,
				shall establish a comprehensive research and development program to support and
				promote—
							(1)the ability of
				emergency response providers and relevant government officials to continue to
				communicate in the event of natural disasters, acts of terrorism, and other
				man-made disasters; and
							(2)interoperable
				emergency communications capabilities among emergency response providers and
				relevant government officials, including by—
								(A)supporting
				research on a competitive basis, including through the Directorate of Science
				and Technology and Homeland Security Advanced Research Projects Agency;
				and
								(B)considering the
				establishment of a Center of Excellence under the Department of Homeland
				Security Centers of Excellence Program focused on improving emergency response
				providers’ communication capabilities.
								(b)PurposesThe
				purposes of the program established under subsection (a) include—
							(1)supporting
				research, development, testing, and evaluation on emergency communication
				capabilities;
							(2)understanding the
				strengths and weaknesses of the public safety communications systems in
				use;
							(3)examining how
				current and emerging technology can make emergency response providers more
				effective, and how Federal, State, local, and tribal government agencies can
				use this technology in a coherent and cost-effective manner;
							(4)investigating
				technologies that could lead to long-term advancements in emergency
				communications capabilities and supporting research on advanced technologies
				and potential systemic changes to dramatically improve emergency
				communications; and
							(5)evaluating and
				validating advanced technology concepts, and facilitating the development and
				deployment of interoperable emergency communication capabilities.
							(c)DefinitionsFor
				purposes of this section, the term interoperable, with respect to
				emergency communications, has the meaning given the term in section
				1808.
						.
			(b)Clerical
			 AmendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the
			 item relating to section 314, as added by this Act, the following:
				
					
						Sec. 315. Emergency communications
				interoperability research and
				development.
					
					.
			4.911 and E911
			 services reportNot later than
			 180 days after the date of enactment of this Act, the Chairman of the Federal
			 Communications Commission shall submit a report to Congress on the status of
			 efforts of State, local, and tribal governments to develop plans for rerouting
			 911 and E911 services in the event that public safety answering points are
			 disabled during natural disasters, acts of terrorism, and other man-made
			 disasters.
		5.Savings
			 clauseNothing in this Act
			 shall be construed to transfer to the Office of Emergency Communications any
			 function, personnel, asset, component, authority, grant program, or liability
			 of the Federal Emergency Management Agency as constituted on June 1,
			 2006.
		
